Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  it appears that the word “engaged” should be deleted from line 2 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo (US 2019/0192162) in view of Rodriguez et al. (US 7,384,407). Regarding claim 1, Lorenzo discloses a detachment system for delivering an implantable medical device to a target location of a body vessel comprising a generally hollow proximal tube (100; fig. 1A) having a proximal end and a distal end, a generally hollow distal tube (300) comprising a proximal end, a distal end, and a compressible portion (306) of the distal tube itself which is axially movable from a compressed condition to an elongated condition ([0033]). The system further comprises an engagement system (140,400; [0032]) configured to engage and deploy the implantable medical device disposed at the distal end of the distal tube (figs. 11A-D). A segment (forming a weld (210); figs. 6-8) is disposed between the proximal end of the distal tube and the distal end of the proximal tube (in gap between distal and proximal tubes as discussed in par. [0041]). Regarding claim 12, Lorenzo discloses a method of detaching an implantable medical device comprising forming a compressible portion (306) on a distal tube, forming a flexible portion (106) on a proximal tube, attaching a segment (weld 210) to a distal end of the proximal tube and a proximal end of the distal tube (see figs. 1A,8, and 10), and engaging the implantable medical device (12; figs. 11A) with an engagement system (140,400; see 1004 in fig. 10).  Lorenzo fails to expressly disclose that the segment comprises a braided segment formed from a plurality of wires. 
Rodriguez discloses another catheter meant to traverse a patient’s vasculature. The catheter comprises a distal tube (530; fig. 5) and a proximal tube (508) which are connected to each other via a joint (col. 10, ll. 18-30). Rodriguez discloses that the joint comprises a braid segment (558) disposed between the proximal end of the distal tube and the distal end of the proximal tube, the braid segment formed from a plurality of wires as understood in view of fig. 5 and covered with a polymer sleeve (556/554). Such a joint provides the catheter with a flexible region at the joint. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lorenzo to replace the welded joint with a joint comprising a braided segment (558) and flexible sleeve (556/554) positioned over the proximal tube, the braided segment, and at least a portion of the distal tube as taught by Rodriguez because such a modification can be considered a substitution of one type of coupling joint between a proximal tube and a distal tube of a catheter system for another wherein the results are predictable and there is a reasonable expectation of success.  
Regarding claim 8, the compressible portion of the distal tube is a spiral-cut portion of the distal tube (see fig. 1A of Lorenzo).
Regarding claim 9, the engagement system is configured to move the compressible portion to a compressed condition when engaging the implantable medical device and deploy the implantable medical device when releasing the compressible portion to the elongated condition (see abstract and [0045] of Lorenzo). 
Regarding claim 10, the compressible portion is adapted to automatically move to the elongated condition when the engagement system is disengaged from the implantable medical device ([0008], [0045]).
Regarding claim 11, it is noted that the implantable medical device is not positively claimed as part of the detachment system (note preamble of claim 1 “…for delivering an implantable medical device…” and “configured to engage and deploy the implantable medical device…” in the last two lines of claim 1). Claim 11 merely further defines the implantable medical device that the detachment system is configured to engage and deploy. Because the prior art device of Lorenzo in view of Rodriguez can engage and deploy a stentriever as claimed (e.g., control wire can be passed through closed proximal and distal ends of a stentriever and then removed from the ends to allow the stentriever to expand into a stent with open proximal and distal ends), it meets this recitation of intended use  
Regarding claim 13, the polymer sleeve (554/556) is placed over the proximal tube, the braid segment, and at least a portion of the distal tube as taught by Rodriguez (fig. 5). Rodriguez does not expressly disclose the step of sliding the sleeve into the claimed position. The tubular sleeve is either pre-formed and then slid into place over the other tubes and braid segment, or formed directly in place over the tubes and braid segment. Since either method results in the same final structure of the sleeve positioned as claimed, one skilled in the art would have found it obvious to attach the sleeve (554/556) of Lorenzo as modified by Rodriguez by sliding it over the proximal tube, braid segment, and distal tube because such a modification merely leads to the predictable result of a polymer sleeve positioned as disclosed by Rodriguez, i.e., over the proximal tube, the braid segment, and at least a portion of the distal tube.
Regarding claim 14, attaching the sleeve to the proximal tube, braid segment, and a portion of the distal tube as taught by Rodriguez can be considered engaging the polymer sleeve to the implantable medical device of Lorenzo as modified by Rodriguez (e.g. through their common connection to, i.e., engagement with, the distal tube for example). 
Regarding claim 17, the engagement system comprises a locking member (140) and a loop wire (400), wherein engaging the implantable medical device with the engagement system comprises using the loop wire with the locking member to engage the implantable medical device and applying a force to the loop wire to move the compressible portion to a compressed condition (fig. 1A, 11A-11D; [0011] of Lorenzo).
Regarding claim 18, Lorenzo further discloses applying a force on the locking member, disengaging the implantable medical device and allowing the compressible portion to return to an elongated condition ([0011]). 
Regarding claim 20, Lorenzo discloses deploying the implantable medical device by moving the compressible portion to an elongated condition ([0012]).
Regarding claim 3 and 5, a flexible sleeve (554 or 556; fig. 5 of Rodriguez) is positioned over the proximal tube, braid segment, and at least a portion of the distal tube as taught by Rodriguez. Rodriguez does not expressly disclose the material of the sleeve or its wall thickness, although Rodriguez does disclose that “braided sections may be formed from high or low density polyethylenes, urethanes, or nylons” as per col. 10, ll. 28-30. However, selection of a polymer for construction of the flexible sleeve and a wall thickness within the claimed range for the sleeve of Lorenzo as modified by Rodriguez would have been considered obvious to one of ordinary skill in the art since the use of polymeric materials for construction of flexible sleeves is very well known in the medical art and a small thickness provides the obvious advantage of a smoother outer profile and increased flexibility of the segment. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claims 6 and 7, Lorenzo in view of Rodriguez discloses a braid segment as claimed, but does not expressly disclose the number of wires or the pick per inch of the wires. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lorenzo in view of Rodriguez to construct the braid segment from the number of wires and the pick per inch as claimed  since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device as not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225, SPQ 232). In the instant claim, the device of Lorenzo as modified by Rodriguez would not operate different with the claimed number of wires and pick per inch since the braided segment is meant to be flexible as disclosed by Rodriguez. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Rodriguez as applied to claim 1 above, and further in view of Shrivastava et al. (US 2012/0083868; “Shrivastava”). Lorenzo in view of Rodriguez discloses the invention substantially as stated above, including that the implantable medical device may be “virtually any implantable medical device” ([0032] of Lorenzo), but does not expressly disclose a stentriever configured to expand to appose a wall of a blood vessel upon deployment. 
Shrivistava discloses that it is known in the art to connect an implantable medical device in the form of a stentriever (fig. 1) to a delivery device via a detachment system ([0067]-[0068]). The stentriever is configured to expand and appose a wall of a blood vessel upon deployment. When attached, the stentriever can be used to retrieval thrombus ([0065]-[0066]). When detached, the stentriever can be used as a stent ([0068], [0078]). It would have been obvious to one of ordinary skill in the art to have further modified the prior art of Lorenzo to use a stentriever as the implantable device in view of Lorenzo’s disclosure that the detachment system can be used to deliver virtually any implantable medical device and Shrivistava’s disclosure that detachable, implantable stentrievers are known in the art for providing flow restoration and stenting. Such a modification leads to the predictable result of providing a detachment system that delivers of a stentriever to a blood vessel.
Claim(s) 2, 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Rodriguez as applied to claim 1 above, and further in view of Leeflang et al. (US 2010/0206453). Lorenzo in view of Rodriguez discloses the invention substantially as stated above, but fails to disclose a polymer liner and hydrophilic coating as claimed.
Leeflang discloses that it is known to provide a braid segment (224) in an elongated tubular medical device, wherein the braid segment is concentrically disposed around a polymer liner (220) to provide a smooth inner surface for the braid segment as is well known in the art (fig. 11b). Leeflang further teaches that the braid segment may be covered by a polymer sleeve (226) ([0162]-[0163]) that includes a lubricous coating, and further discloses that hydrophilic coatings provide lubricity ([0119] – lubricious coating, noting [0116] states that hydrophlilic coatings provide lubricity), thus reducing friction between the segment and a wall of the blood vessel as is known in the art. Regarding claim 16, the braid segment may be applied to the polymer liner by wrapping the braid segment around the polymer liner prior to attaching the braid segment to other adjacent tubular segments of a catheter according to Leeflang (fig. 24; [0208]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lorenzo in view of Rodriguez to include a polymer liner within the braid segment and a hydrophilic coating on the polymer sleeve as taught by Leeflang to provide a smooth inner surface of the braid segment and to improve maneuverability of the catheter in a blood vessel. Additionally, it would have been obvious to wrap the braid segment around the polymer liner prior to attaching the braid segment to the proximal and distal tube of Lorenzo for easier manufacturing (noting the liner is adhered to an inside surface of the braid segment, and Leeflang teaches joining the braid segment to other tubular segments after it has been applied to the liner; [0208]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 8/19/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771